                                    UNITED STATES BANKRUPTCY COURT
                                   FOR THE SOUTHERN DISTRICT OF IOWA

IN RE:                                                CHAPTER 13
                                                      BANKRUPTCY NO. 18-00337-lmj13
RONNIE L CROWDIS, II,
JERI A CROWDIS,
                                                      TRUSTEE'S MOTION TO DISMISS CASE

                        Debtors.

         COMES NOW the Chapter 13 trustee and states to the Court:

         1. The confirmed plan states that starting March 2018, the debtors are to make payments totaling

$29,700.00 for the first 23 months, then starting February 2020, payments of $1,650.00 each month for 37

months each month for 60 months, plus income tax refunds each year.

         2. Through December 2020, the trustee should have received at least $47,850.00. To date, the trustee

has received $42,900.00, leaving a delinquency of $4,950.00, or 3.00 months in arrears. Another monthly
payment of $1,650.00 for the month of January will be due by the hearing date on this motion.
         3. Trustee has requested the debtors to turn over their 2019 State and Federal tax returns and tax
refunds, if any. To date, the trustee has not received the requested tax returns or applicable tax refunds.


         WHEREFORE, the Chapter 13 trustee recommends that, pursuant to 11 U.S.C. Section 1307(c), the case
be dismissed.
                                                      /s/ Carol F. Dunbar
                                                      Carol F. Dunbar, #AT0002211
                                                      Chapter 13 Trustee
                                                      505 5th Ave. Suite 406
                                                      Des Moines, IA 50309
                                                      Telephone: (515) 283-2713




  DATED: January 19, 2021
                                             UNITED STATES BANKRUPTCY COURT
                                            FOR THE SOUTHERN DISTRICT OF IOWA
                                                  110 E. Court Avenue, Ste. 300
                                                  Des Moines, Iowa 50309-2044
                                                      www.iasb.uscourts.gov


In the Matter of:
                                                                                    Case No. 18-00337-lmj13
RONNIE L CROWDIS, II
JERI A CROWDIS,

                            Debtor(s)
                                          NOTICE AND ORDER REGARDING HEARING
                                                  (Courtroom—No Testimony)

         YOU ARE HEREBY NOTIFIED that the Court will conduct a hearing on 2/17/21 at 1:30 p.m. on the following matter(s):

Trustee's Motion to Dismiss Case

Hearing location: Courtroom 2, 4th Floor, U.S. Courthouse Annex, 110 East Court Avenue, Des Moines, Iowa

         IT IS HEREBY ORDERED that:

          (1) The parties shall be prepared to proceed on the date and time indicated above. (Attorneys shall advise their clients when
client attendance is not required.) Attire and demeanor must be appropriate to the seriousness of the occasion. Only attorneys and
their employees may carry cell phones and other portable communication devices into the courthouse location(s) identified above, and
devices that cause audible sound must be turned off when a party is in the courtroom. When Court is in session, all discussions before
and after the hearing shall take place outside the courtroom.

        (2) The parties shall promptly advise the assigned judge’s calendar/courtroom deputy of any settlement, scheduling conflict
or change in attorney handling the hearing.

          (3) An attorney seeking a continuance must file a motion to continue hearing that indicates good cause for the continuance
and that contains a professional or verified statement that one’s client and all opposing parties have been contacted and that those
entities either consent to or resist the motion. (Orders granting motions are the exception, not the rule.)

         (4) If no bar date notice preceded the matter(s) noticed for hearing above, a party against whom relief is sought shall file an
objection, if any, at least one full calendar week before the hearing date. If this Order and Notice was docketed and served on an
expedited basis, then any objection must be filed at least one full working day before the hearing.

          (5) If the parties intend to rely upon exhibits at the time of the hearing, at least one full calendar week before the hearing date
they must (a) exchange marked exhibits, (b) submit those exhibits (one set of copies) directly to the assigned judge’s chambers and (c)
file only their respective list of exhibits with the Clerk of Court. If this Order and Notice was docketed and served on an expedited
basis, the exchange, submission and filing must be done at least one full working day before the hearing. Each party shall retain the
originals of the exhibits until offered at the time of the hearing. Debtor(s) in chapter cases and plaintiff(s) in adversary proceedings
shall use consecutive numbers; creditor(s) in chapter cases and defendant(s) in adversary proceedings shall use consecutive letters.
When a matter entails multiple creditors or multiple plaintiffs or defendants, self-explanatory acronyms should be used in addition to
the numbers or letters. If an exhibit consists of more than one page, the party offering the exhibit shall number the pages at the bottom
of each page.

         (6) The time allotted for the hearing is 10 minutes.

         (7) If they have not already done so, the parties shall file hearing briefs by N/A.


                                                                                    Judge Lee M. Jackwig
                                                                                    United States Bankruptcy Judge


Calendar/Courtroom Deputy: Traci Sharp, 515-284-7394, tls@iasb.uscourts.gov
                                            CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the foregoing TRUSTEE'S MOTION TO DISMISS CASE
was served upon the following parties at the addresses indicated:

JAMES L. SNYDER
ACTING UNITED STATES TRUSTEE
210 WALNUT ST, ROOM 793
DES MOINES, IA 50309

RONNIE L CROWDIS, II & JERI A CROWDIS
109 WOOD STREET
POLK CITY, IA 50226-2190

SAMUEL Z. MARKS
ATTORNEY AT LAW
4225 UNIVERSITY AVENUE
DES MOINES,IA 50311

by electronic mail through the Court’s CM/ECF system, or by enclosing the same in an envelope addressed to each such
person with postage fully paid, and by depositing said envelope in the United States Postal Service depository in Des
Moines, Iowa. I declare under penalty of perjury that the foregoing is true and correct.

               DATED: January 19, 2021
                                                                                       /s/ Jenni Elings
